          Case 1:20-cv-09243-KPF Document 9 Filed 01/15/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    CEDRIC REID,

                                Plaintiff,

                       -v.-
                                                                 20 Civ. 9243 (KPF)
    THE CITY OF NEW YORK; MARTHA W.
    KING; CYRUS R. VANCE, JR.; LISA                            ORDER OF SERVICE
    FRANCHINI; SECURUS
    TECHNOLOGIES,

                                Defendants.

KATHERINE POLK FAILLA, District Judge:

        Plaintiff, currently incarcerated at Green Meadow Correctional Facility,

brings this pro se action under 42 U.S.C. § 1983. He alleges that the New York

City Department of Correction’s policy of allowing prosecutors unfettered

access to recordings of detainees’ personal calls from Rikers Island for use in

criminal proceedings violated his rights, given that the warnings provided to

inmates are misleading. By Order dated January 12, 2021, the Court granted

Plaintiff’s request to proceed without prepayment of fees, that is, in forma

pauperis (“IFP”). 1

                                 STANDARD OF REVIEW

        The Prison Litigation Reform Act requires that federal courts screen

complaints brought by prisoners who seek relief against a governmental entity

or an officer or employee of a governmental entity. See 28 U.S.C. § 1915A(a).



1       Prisoners are not exempt from paying the full filing fee even when they have been
        granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
         Case 1:20-cv-09243-KPF Document 9 Filed 01/15/21 Page 2 of 6




The Court must dismiss a prisoner’s in forma pauperis complaint, or any

portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see

Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007). The Court must also

dismiss a complaint if the court lacks subject matter jurisdiction. See Fed. R.

Civ. P. 12(h)(3).

      While the law mandates dismissal on any of these grounds, the Court is

obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72

(2d Cir. 2009), and interpret them to raise the “strongest [claims] that they

suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006)

(internal quotation marks and citations omitted) (emphasis in original). But

the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its

limits — to state a claim, pro se pleadings still must comply with Rule 8 of the

Federal Rules of Civil Procedure, which requires a complaint to make a short

and plain statement showing that the pleader is entitled to relief.

                                   DISCUSSION

A.    Claims Against Defendants Cyrus R. Vance, Jr., and Lisa Franchini

      Prosecutors are immune from civil suits for damages for acts committed

within the scope of their official duties where the challenged activities are

“intimately associated with the judicial phase of the criminal process.” Simon

v. City of New York, 727 F.3d 167, 171 (2d Cir. 2013) (quoting Imbler v.

Pachtman, 424 U.S. 409, 430 (1976)); see also Buckley v. Fitzsimmons, 509


                                          2
          Case 1:20-cv-09243-KPF Document 9 Filed 01/15/21 Page 3 of 6




U.S. 259 (1993) (holding that absolute immunity is analyzed under “functional

approach” that “looks to the nature of the function performed, not the identity

of the actor who performed it”). Prosecutors are also absolutely immune from

suit for acts that may be administrative obligations but are “directly connected

with the conduct of a trial.” Van de Kamp v. Goldstein, 555 U.S. 335, 344

(2009).

      Here, Plaintiff’s claims against Defendants Cyrus R. Vance, Jr., and Lisa

Franchini are based on actions within the scope of their official duties as

prosecutors and associated with the conduct of a criminal trial. Therefore,

Plaintiff’s claims against Defendants Vance and Franchini are dismissed

because he seeks monetary relief against defendants who are immune from

suit for such claims.

B.    Service on Defendants Securus Technologies and King

      Because Plaintiff has been granted permission to proceed IFP, Plaintiff is

entitled to rely on the Court and the U.S. Marshals Service to effect service.

Walker v. Schult, 717 F.3d. 119, 123 n.6 (2d Cir. 2013); see also 28 U.S.C.

§ 1915(d) (“The officers of the court shall issue and serve all process … in [IFP]

cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP).

      Although Rule 4(m) of the Federal Rules of Civil Procedure generally

requires that the summons and complaint be served within 90 days of the date

the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered


                                          3
         Case 1:20-cv-09243-KPF Document 9 Filed 01/15/21 Page 4 of 6




that a summons be issued. The Court therefore extends the time to serve until

90 days after the date the summons is issued. If the complaint is not served

within that time, Plaintiff should request an extension of time for service. See

Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also

Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (summary order) (“As long

as the [plaintiff proceeding IFP] provides the information necessary to identify

the defendant, the Marshals’ failure to effect service automatically constitutes

‘good cause’ for an extension of time within the meaning of Rule 4(m).”).

      To allow Plaintiff to effect service on Defendants Securus Technologies,

and New York City Board of Correction (BOC) Executive Director Martha W.

King through the U.S. Marshals Service, the Clerk of Court is instructed to fill

out a U.S. Marshals Service Process Receipt and Return form (“USM-285 form”)

for each of these defendants. The Clerk of Court is further instructed to issue

a summons and deliver to the Marshals Service all the paperwork necessary for

the Marshals Service to effect service upon these defendants.

C.    Service on the City of New York

      The Clerk of Court is directed to notify the New York City Department of

Correction and the New York City Law Department of this Order. The Court

requests that the City of New York waive service of summons.

      Plaintiff must notify the Court in writing if Plaintiff’s address changes,

and the Court may dismiss the action if Plaintiff fails to do so.




                                          4
         Case 1:20-cv-09243-KPF Document 9 Filed 01/15/21 Page 5 of 6




                                 CONCLUSION

      The Court dismisses Plaintiff=s claims against Defendants Cyrus R.

Vance, Jr., and Lisa Franchini as these defendants are immune from suit for

such claims. See 28 U.S.C. § 1915(e)(2)(B)(iii).

      The Clerk of Court is instructed to complete the USM-285 forms with the

addresses for Defendants Securus Technologies and BOC Executive Director

Martha King and deliver to the U.S. Marshals Service all documents necessary

to effect service.

       The Clerk of Court is directed to electronically notify the New York City

Department of Correction and the New York City Law Department of this

Order. The Court requests that Defendant City of New York waive service of

summons.

      The Clerk of Court is further directed to mail a copy of this Order to

Plaintiff’s address of record.

SO ORDERED.

Dated: January 15, 2021
       New York, New York                     KATHERINE POLK FAILLA
                                             United States District Judge




                                        5
Case 1:20-cv-09243-KPF Document 9 Filed 01/15/21 Page 6 of 6




        DEFENDANTS AND SERVICE ADDRESSES


   Securus Technologies
   14651 Dallas Pkwy
   Dallas, TX 75254

   Martha W. King, Executive Director
   Board of Correction
   1 Centre St.
   Room 2213
   New York, NY 10007
